SUTIN, Judge (specially concurring). This court is confronted with many cases in which applications for welfare assistance are denied. It seems wise to me for this court to decide all of the issues raised as a guide for the future. Colaque contends the Chevrolet pickuj. was not only a transportation vehicle covered by H.S.S. Reg. 221.832(2), but it was a work vehicle mentioned in H.S.S. Reg. 221.832(B)(5). This section provides that where the applicant is temporarily ill and has used the vehicle in the past to earn a living and it will be necessary to return the client to a self-supporting status, the work vehicle will not be considered a resource available to meet requirements. The evidence supports Colaque’s contention.